DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 ROBERT HERNANDEZ and NATIONAL FINANCIAL SYSTEMS, INC.,
                      Appellants,

                                     v.

    FIRST FINANCIAL ASSET MANAGEMENT INC., STRATEGIC
 ALLIANCES, INC., MARY MALONEY, H. EUGENE COLLINS, STEVEN
  GOLDSTEIN, MATTHEW C. MALONEY, and JOHN W. MALONEY,
                         Appellees.

                               No. 4D18-3196

                           [January 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 50-2013-CA-
000497-XXXX-MB.

  Bart A. Houston of The Houston Firm, P.A., Fort Lauderdale, for
appellants.

   Robert O. Beasley and Phillip A. Pugh of Litvak, Beasley, Wilson & Ball,
LLP., Pensacola, for appellees First Fin. Asset Mgmt, Inc., H. Eugene
Collins and John W. Maloney.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.